Gilbert, J.,
dissenting. Under the Civil Code (1910), § 2044, the county commissioners or the ordinary, as the case may be, have exclusive jurisdiction to decide and declare whether or not fences have been erected as required by statute. “This is a part of the political power of the State whieh the legislature has seen fit to confer upon the ordinary [or county commissioners]; and without some authority vested in the judicial department, it can not intervene or interfere in any manner with the power so granted to him. No provision is made by the act for any review of the decision of the ordinary, and it seems to have been contemplated that his action should be final and conclusive.” Skrine v. Jackson, 73 Ga. 377.